                                           Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 1 of 13




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12       ABDISAMAD AHMED, et al.,                         Case No. 20-CV-05498-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTION TO
                                                                                            DISMISS WITH PREJUDICE IN PART
                                  14             v.                                         AND WITH LEAVE TO AMEND IN
                                                                                            PART
                                  15       COUNTY OF SANTA CLARA, et al.
                                                                                            Re: Dkt. No. 9
                                  16                    Defendants.

                                  17
                                  18          Plaintiffs Abdisamad Ahmed and Kim Hadd (collectively, “Plaintiffs”) sue the County of

                                  19   Santa Clara (“The County”) and individuals whose identities are unknown to Plaintiffs

                                  20   (collectively, “Defendants”) for (1) general negligence; (2) public entity negligence; and (3)

                                  21   violation of rights under 42 U.S.C. § 1983. Before the Court is the County’s motion to dismiss

                                  22   Plaintiffs’ complaint. Having considered the parties’ submissions, the relevant law, and the record

                                  23   in this case, the Court GRANTS the County’s motion to dismiss with prejudice in part and with

                                  24   leave to amend in part.1

                                  25
                                  26   1
                                        The County’s motion to dismiss contains a notice of motion paginated separately from the
                                  27   memorandum of points and authorities in support of the motion. ECF No. 9 at 1–2. Civil Local
                                                                                      1
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                            Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 2 of 13



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               On March 15, 2019, Harris Ahmed (“Harris”), Plaintiffs’ 21-year-old son, was admitted to
                                   3
                                       the Barbara Arons Pavilion of the Santa Clara Valley Medical Center, which is owned and
                                   4
                                       operated by the County. ECF No. 1-1 (“Compl.”) ¶¶ 10, 12.
                                   5
                                               According to Plaintiffs, Harris was admitted to receive acute psychiatric services after he
                                   6
                                       attempted to run across Interstate 280. Id. ¶ 10. Plaintiffs allege that the notice accompanying
                                   7
                                       Harris’s admission “designated him as gravely disabled[,] describing [Harris] as very
                                   8
                                       unpredictable, agitated, hyper-religious, threatening at times, yelling and unable to care for
                                   9
                                       himself.” Id.
                                  10
                                               Plaintiffs further allege that the notice ordered that Harris be held in the Santa Clara Valley
                                  11
                                       Medical Center until March 29, 2019. Id. Despite the notice, Harris was allegedly released on
                                  12
Northern District of California




                                       March 26, 2019. Id. On the day Harris was released, he allegedly displayed the same behavior
 United States District Court




                                  13
                                       described in the notice. Id. On March 28, 2019, two days after his release, Harris walked across
                                  14
                                       Interstate 280 and was struck and killed by a vehicle. Id.
                                  15
                                               Plaintiffs allege that the County “knew or should have known that [Harris] was unfit to be
                                  16
                                       released prematurely” but “failed to take necessary steps to prevent [Harris’s] release.” Id. ¶ 12.
                                  17
                                       Plaintiffs allege that, as a result of the County’s failure, Harris “remained in an unfit and delirious
                                  18
                                       state, entered onto [I]nterstate 280 . . . and was struck and killed.” Id.
                                  19
                                               Following Harris’ death, Plaintiffs filed a claim with the County on September 25, 2019.
                                  20
                                       Haley Decl. Exh. A. The County denied the claim on November 1, 2019 and mailed the notice that
                                  21
                                       the claim had been denied on the same day. ECF No. 10 Exh. A. The notice had a section entitled
                                  22
                                       “Warning,” which stated that “[s]ubject to certain exceptions, you have only six (6) months from
                                  23
                                       the date this notice was personally delivered or deposited in the mail to file a court action on this
                                  24
                                  25
                                  26   Rule 7-2(b) provides that the notice of motion and points and authorities should be contained in
                                       one document with the same pagination.
                                  27
                                                                                           2
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                           Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 3 of 13




                                   1   claim.” Id.

                                   2       B. Procedural History
                                   3          On June 4, 2020, Plaintiffs filed suit in the California Superior Court for the County of

                                   4   Santa Clara as heirs to Harris and representatives of Harris’s estate. ECF No. 1-1. The Complaint

                                   5   alleges three causes of action: (1) general negligence under California Government Code § 815.2;

                                   6   (2) public entity negligence under California Government Code §§ 815.2 and 820;2 and (3)

                                   7   violation of rights under 42 U.S.C. § 1983. Id. On July 9, 2020, Plaintiffs served the Complaint on

                                   8   the County. ECF No. 1 ¶ 1. On August 7, 2020, the County removed the instant case to this Court.

                                   9   ECF No. 1.

                                  10          On August 14, 2020, the County filed the instant motion to dismiss Plaintiffs’ Complaint,

                                  11   ECF No. 9 (“Mot.”), and filed a request for judicial notice in support of its motion to dismiss, ECF

                                  12   No. 10. On August 28, 2020, Plaintiffs filed an opposition, which was supported by a declaration
Northern District of California
 United States District Court




                                  13   from Plaintiffs’ counsel, Matthew Haley. ECF No. 12 (“Opp’n”); Haley Decl. On September 4,

                                  14   2020, the County filed a reply. ECF No. 13 (“Reply”).

                                  15          The Court may take judicial notice of matters that are either “generally known within the

                                  16   trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

                                  17   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Public records are proper

                                  18   subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007).

                                  19   However, to the extent any facts in documents subject to judicial notice are subject to reasonable

                                  20   dispute, the Court will not take judicial notice of those facts. See Lee v. City of Los Angeles, 250

                                  21   F.3d 668, 689 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of Santa Clara,

                                  22   307 F.3d 1119 (9th Cir. 2002).

                                  23          Here, the County requests judicial notice of the County’s November 1, 2019 notice

                                  24
                                       2
                                  25     The header in Plaintiffs’ complaint for the second cause of action references California Evidence
                                       Code § 669. However, that section solely governs when the failure of a person to exercise due care
                                  26   is presumed, and it does not give rise to a cause of action. In addition, the paragraphs in support of
                                       the second cause of action reference California Government Code sections 815.2(a) and 820(a).
                                  27   Thus, the Court considers the second cause of action as if it were brought under those sections.
                                                                                          3
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                             Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 4 of 13




                                   1   rejecting Plaintiffs’ claim pursuant to the California Government Claims Act (CGCA), California

                                   2   Government Code § 810 et seq. ECF No. 10. Plaintiffs do not contest the validity of the notice.

                                   3   Courts routinely conclude that such notices are public records that are proper subjects of judicial

                                   4   notice. See, e.g., Williams v. Nat’l R.R. Passenger Corp., Case No. 19-CV-00576-YGR, 2019 WL

                                   5   4848577, at *1 n.2 (N.D. Cal. Oct. 1, 2019) (taking judicial notice of a City’s notice rejecting the

                                   6   plaintiff’s claim); Roy v. Contra Costa County, Case No. 15-CV-02676-TEH, 2015 WL 5698743,

                                   7   at *2 n.6 (N.D. Cal. Sept. 29, 2015) (concluding that a City’s notice rejecting the plaintiff’s claim

                                   8   was the proper subject of judicial notice); Wilhite v. City of Bakersfield, Case No. 11-CV-1692-

                                   9   AWI, 2012 WL 273088, at *3 n.4 (E.D. Cal. Jan. 30, 2012) (taking judicial notice of a County’s

                                  10   responses to plaintiff’s claim as public records). Similarly, the Court concludes in the instant case

                                  11   that the County’s letter denying Plaintiffs’ claim is a public record that is a proper subject of

                                  12   judicial notice. Thus, the Court GRANTS the County’s request for judicial notice.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARD
                                  14         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  15            Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  16   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  17   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  18   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief

                                  19   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  20   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  21   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

                                  22   U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but it

                                  23   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                  24   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  25   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                  26   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                  27
                                                                                          4
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                          Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 5 of 13




                                   1   1031 (9th Cir. 2008).

                                   2            The Court, however, need not accept as true allegations contradicted by judicially

                                   3   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   4   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   5   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   6   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   7   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   8   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                   9   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                  10   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  11          B. Leave to Amend
                                  12            If the Court determines that a complaint should be dismissed, it must then decide whether
Northern District of California
 United States District Court




                                  13   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  14   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  15   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  16   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  17   omitted). When dismissing a complaint for failure to state a claim, “'a district court should grant

                                  18   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  19   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  20   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  21   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  22   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  23   (9th Cir. 2008).

                                  24   III.     DISCUSSION
                                  25            Plaintiffs bring three claims: (1) general negligence under California Government Code §

                                  26   815.2; (2) public entity negligence under California Government Code §§ 815.2 and 820; and (3)

                                  27
                                                                                          5
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                          Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 6 of 13




                                   1   violation of rights under 42 U.S.C. § 1983. Id. The County moves to dismiss all three claims. The

                                   2   Court first addresses the two state law claims. The Court then addresses the Section 1983 claim.

                                   3      A. State Law Claims
                                   4          The County argues that Plaintiffs’ two state law claims should be dismissed with prejudice

                                   5   because Plaintiffs did not file their complaint within the statute of limitations under the CGCA.

                                   6   Mot at 5–6. The Court agrees for the reasons explained below.

                                   7          Before a plaintiff can sue a public entity or employee for monetary damages, he or she

                                   8   must first file a claim with a governmental entity pursuant to the CGCA. Cal. Gov’t Code § 945.4;

                                   9   Briggs v. Lawrence, 230 Cal. App. 3d 605, 613 (1991). The plaintiff must file a claim no more

                                  10   than six months after the cause of action has accrued. Cal. Gov’t Code § 911.2; Curtis T. v. County

                                  11   of Los Angeles, 123 Cal. App. 4th 1405, 1415 (2004). The plaintiff must then sue no more than six

                                  12   months after a public entity mails written notice that it has rejected the plaintiff’s claim. Cal. Gov’t
Northern District of California
 United States District Court




                                  13   Code § 945.6(a)(1); County of Los Angeles v. Superior Court, 127 Cal. App. 4th 1263, 1267–68

                                  14   (2005). This six-month period applies from the date the public entity mails the written notice,

                                  15   regardless of whether the plaintiff actually receives the mailed notice. County of Los Angeles, 127

                                  16   Cal. App. 4th at 1271 (“That [Plaintiff’s counsel] never received the notice that the claim had been

                                  17   deemed denied is irrelevant.”). “Failure to comply with this six-month limitation mandates

                                  18   dismissal of the lawsuit.” Apollo v. Gyaami, 167 Cal. App. 4th 1468, 1486 n.14 (2008); see also

                                  19   Martell v. Antelope Valley Hosp. Med. Ctr., 67 Cal. App. 4th 978, 982–83 (1998) (dismissing a

                                  20   lawsuit for failure to comply with the six-month limitation because “[w]ith rare exceptions, courts

                                  21   have held that the six-month statute of limitations is inviolate”) (quoting Anson v. County of

                                  22   Merced, 202 Cal. App. 3d 1195, 1200 (1988)); Dowell v. County of Contra Costa, 173 Cal. App.

                                  23   3d 896, 901 (1985) (“Where the notice of rejection complies with [California Government Code]

                                  24   [S]ection 913[,] the six-month statute of limitations cannot be extended by provisions outside the

                                  25   Tort Claims Act.”).

                                  26          In the instant case, the County denied Plaintiffs’ claim on November 1, 2019. See ECF No.

                                  27
                                                                                          6
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                          Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 7 of 13




                                   1   10 Exh. A (“Notice of Rejection of Claim”). The County mailed the notice that the claim had been

                                   2   denied that same day. See ECF No. 10 Exh. A (“Proof of Service by Mail”). Accordingly, the

                                   3   CGCA gave Plaintiffs until May 1, 2020, six months after the County mailed the notice, to sue.

                                   4   Cal. Gov’t Code § 945.6(a)(1); County of Los Angeles, 127 Cal. App. 4th at 1270–71.

                                   5           As Plaintiffs point out, the Superior Court for the County of Santa Clara designated March

                                   6   17, 2020 to March 27, 2020; March 30, 2020 to April 28, 2020; and April 29, 2020 to May 29,

                                   7   2020 as holidays in response to the coronavirus pandemic. Haley Decl. Exh. C-1 (“For purposes of

                                   8   computing time for filing papers with the Court under Code of Civil Procedure sections 12 and

                                   9   12a, the time from March 17, 2020 to March 27, 2020, inclusive, is deemed to be holidays . . .”) ;

                                  10   Exh. C-2 (stating the same as to the time from March 30, 2020 to April 28, 2020); Exh. C-3

                                  11   (stating the same as to the time from April 29, 2020 to May 29, 2020). Section 12 of the California

                                  12   Code of Civil Procedure provides that “[t]he time in which any act provided by law is to be done
Northern District of California
 United States District Court




                                  13   is computed by excluding the first day, and including the last, unless the last day is a holiday, and

                                  14   then it is also excluded.” Cal. Code Civ. Proc. § 12. Similarly, Section 12a states that “[i]f the last

                                  15   day for the performance of any act provided or required by law to be performed within a specified

                                  16   period of time is a holiday, then that period is hereby extended to and including the next day that

                                  17   is not a holiday.” Cal. Code Civ. Proc. § 12a(a).

                                  18           May 1, 2020 through May 29, 2020 were holidays, so the period of time in which Plaintiffs

                                  19   could file their complaint extended until the next day that was not a holiday. Because May 30,

                                  20   2020 was a Saturday, the next day that was not a holiday was Monday, June 1, 2020. Accordingly,

                                  21   Plaintiffs had to file their complaint by June 1, 2020. However, Plaintiffs did not file their

                                  22   complaint until June 4, 2020. See Compl. Thus, Plaintiffs’ complaint is untimely.

                                  23           Plaintiffs argue that the holidays designated in response to the coronavirus pandemic

                                  24   (March 17, 2020 to March 27, 2020; March 30, 2020 to April 28, 2020; and April 29, 2020 to May

                                  25   29, 2020) tolled the statute of limitations at least 59 days, permitting Plaintiffs to file by July 1,

                                  26   2020. Opp’n at 6–7. However, the statutes merely state that holidays have an impact when they

                                  27
                                                                                           7
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                          Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 8 of 13




                                   1   occur on the last day to perform an act, in which case the act can be performed on the next day that

                                   2   is not a holiday. See Cal. Code Civ. Proc. §§ 12, 12a.

                                   3           Under the previous version of Section 12a, Plaintiffs’ position would have more merit.

                                   4   Section 12a used to state: “As to any act provided or required by law to be performed within a

                                   5   specified period of time, such period of time is hereby extended . . . [b]y such number of days as

                                   6   equals the number of holidays (other than special holidays) appointed by the President or by the

                                   7   Governor and which occur within or during such period.” Laubisch v. Roberdo, 277 P.2d 9, 13

                                   8   (Cal. 1954) (quoting Cal. Code Civ. Prod. § 12a (1954)). By contrast, the current version of

                                   9   Section 12a states that a holiday is only excluded if the holiday occurs on the last day of the

                                  10   limitations period. See Cal. Code Civ. Proc. § 12a(a). Thus, under the current version of Section

                                  11   12a, a holiday does not have an impact unless it occurs on the last day of the limitations period.

                                  12          Accordingly, several courts have dismissed complaints as untimely when the complaint
Northern District of California
 United States District Court




                                  13   was not filed on the next day that is not a holiday. See Beriones v. California, Case No. 05-CV-

                                  14   1747-LAB, 2007 WL 173868, at *3 (S.D. Cal. Jan. 8, 2007) (concluding that the plaintiff had

                                  15   missed the six month limitations period where the last day to file was a holiday and the plaintiff

                                  16   did not file on the day following the holiday); see also K.C. ex rel. Rick v. Upland Unified Sch.

                                  17   Dist., Case No. EDCV-06-1314-VAP, 2008 WL 4553212, at *3 n.7 (C.D. Cal. Oct. 7, 2008)

                                  18   (concluding that claims were untimely where the last day to file was a holiday and the plaintiff

                                  19   filed the claims two days after the first day following the holiday). Similarly, the Court concludes

                                  20   that Plaintiffs’ complaint was untimely filed. Because Plaintiffs did not timely file, the Court must

                                  21   dismiss Plaintiffs’ state law claims. See Apollo, 167 Cal. App. 4th at 1486 n.14 (“Failure to

                                  22   comply with [the] six-month limitation mandates dismissal of the lawsuit.”).

                                  23          The Court now considers whether to dismiss Plaintiffs’ state law claims with prejudice or

                                  24   leave to amend. Dismissal with prejudice is warranted when amendment would be futile, unduly

                                  25   prejudice the opposing party, or cause undue delay, or the moving party has acted in bad faith. See

                                  26   Leadsinger, 512 F.3d at 532. Because Plaintiffs did not timely file, amendment would be futile.

                                  27
                                                                                         8
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                           Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 9 of 13




                                   1   See Hoang v. Bank of America, N.A., 910 F.3d 1096, 1103 (9th Cir. 2018) (“[L]eave to amend

                                   2   need not be granted when ‘any amendment would be an exercise in futility,’ . . . such as when the

                                   3   claims are barred by the applicable statute of limitations.”) (quotation omitted); Platt Elec. Supply,

                                   4   Inc. v. EOFF Elec., Inc., 522 F.3d 1049, 1060 (9th Cir. 2008) (affirming district court’s denial of

                                   5   leave to amend where “[Plaintiff’s] claims are barred by the statute of limitations, [so] any

                                   6   amendments would have been futile”). Thus, the Court GRANTS the County’s motion to dismiss

                                   7   Plaintiffs’ state law claims with prejudice.

                                   8       B. Section 1983 Claim
                                   9          The County next argues that Plaintiffs’ claim under 42 U.S.C. § 1983 should be dismissed.

                                  10   Mot. at 8–10. To state a Section 1983 claim, plaintiffs must plead that “(1) the defendants acted

                                  11   under color of state law and (2) deprived plaintiff of rights secured by the Constitution or federal

                                  12   statutes.” WMX Techs., Inc. v. Miller, 197 F.3d 367, 372 (9th Cir. 1999) (en banc) (quoting Gibson
Northern District of California
 United States District Court




                                  13   v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986)).

                                  14          “In order for a person acting under color of state law to be liable under section 1983[,]

                                  15   there must be a showing of personal participation in the alleged rights deprivation: there is no

                                  16   respondeat superior liability under section 1983.” Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

                                  17   2002).3 “A government entity cannot be held liable under 42 U.S.C. § 1983, unless a policy,

                                  18   practice, or custom of the entity can be shown to be a moving force behind a violation of

                                  19   constitutional rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing

                                  20   Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 691 (1978)). To establish a

                                  21
                                       3
                                  22     The Complaint does not make it clear whether the Section 1983 claim is brought just against the
                                       County or also against individual defendants whose identities are unknown to Plaintiffs. The
                                  23   Complaint says that the claim is “Against Defendant” in the singular, and the Complaint’s
                                       allegations are against the County. See Compl. ¶¶ 31, 32, 34, 35. Both suggest that the claim is
                                  24   against only the County. Even if the claim were against individual defendants whose identities are
                                       unknown to Plaintiffs, the Complaint does not allege any facts about those individual defendants’
                                  25   “personal participation” in the alleged rights deprivation. Without such facts, Plaintiffs have failed
                                       to state a Section 1983 claim against individual defendants. Jones, 297 F.3d at 934 (9th Cir. 2002);
                                  26   accord Ahmed v. City of Antioch, Case No. 16-CV-01693-HSG, 2016 WL 8729938, at *2 (N.D.
                                       Cal. July 1, 2016) (“Without allegations of personal participation by [the individual defendants],
                                  27   Plaintiffs’ claim must fail.”).
                                                                                         9
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                           Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 10 of 13




                                   1   governmental entity’s liability, a plaintiff must show: “(1) that [the plaintiff] possessed a

                                   2   constitutional right of which [s]he was deprived; (2) that the municipality had a policy; (3) that

                                   3   this policy amounts to deliberate indifference to the plaintiff’s constitutional right; and (4) that the

                                   4   policy is the moving force behind the constitutional violation.” Id. at 900 (quoting Plumeau v. Sch.

                                   5   Dist. No. 40 Cty. Of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)).

                                   6          As the Ninth Circuit has stated, “[d]eliberate indifference is a ‘stringent standard of fault.’”

                                   7   Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011) (quoting Bryan Cnty. v. Brown, 520

                                   8   U.S. 397, 410 (1997)). Deliberate indifference “is a higher standard than gross negligence because

                                   9   ‘it requires a culpable mental state,’ meaning that ‘[t]he state actor must recognize[ ] [an]

                                  10   unreasonable risk and actually intend[ ] to expose the plaintiff to such risks without regard to the

                                  11   consequences to the plaintiff.’” Campbell v. State of Wash. Dep’t of Soc. & Health Servs., 671

                                  12   F.3d 837, 846 (9th Cir. 2011) (quoting Patel, 648 F.3d at 974).
Northern District of California
 United States District Court




                                  13          To meet the deliberate indifference requirement, Plaintiffs allege that the County “knew or

                                  14   should have known that [Harris] was unfit to be released prematurely.” Compl. ¶ 12.4 Plaintiffs

                                  15   further allege that the County’s discharge of Harris “lowered the safety and security conferred on

                                  16   [Harris] under federal, state, and/or local laws without due process and/or proper governmental

                                  17   purpose, thereby creating a danger to which [Harris] [fell] victim and doing so with deliberate

                                  18   indifference to the known and obvious danger [Harris] posed to himself.” Id. ¶ 31. Plaintiffs then

                                  19   reiterate that the County’s discharge of Harris “was a deliberate indifference to federal, state,

                                  20   and/or local law.” Id. ¶ 34.

                                  21           These allegations are conclusory, merely asserting that the County exhibited deliberate

                                  22   indifference without alleging facts that support that legal conclusion. Such conclusory allegations

                                  23   are insufficient to state a claim. See Iqbal, 556 U.S. at 1949–50 (stating that courts are “not bound

                                  24   to accept as true a legal conclusion couched as a factual allegation”) (quoting Twombly, 550 U.S.

                                  25
                                       4
                                  26     This allegation does not suggest deliberate indifference but rather negligence, which is a lower
                                       standard of fault. Even if the County “knew or should have known” that Harris should not have
                                  27   been released, the County would merely be exhibiting negligence.
                                                                                         10
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                           Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 11 of 13




                                   1   at 555); Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1100 (N.D. Cal. 2017) (“Twombly

                                   2   and Iqbal . . . require Plaintiff to plead facts, not conclusory allegations.”).

                                   3           In addition, Plaintiffs have not identified a County policy or custom that “amounts to

                                   4   deliberate indifference to the plaintiff’s constitutional right” and was “the moving force behind the

                                   5   constitutional violation.” Dougherty, 654 F.3d at 900 (quotation omitted). Indeed, nowhere in the

                                   6   Complaint do Plaintiffs identify any County policy or custom, nor do they allege that the policy or

                                   7   custom amounted to deliberate indifference or was the moving force behind the alleged

                                   8   constitutional violation in the instant case. This failure mandates dismissal of Plaintiffs’ claim. Id.

                                   9   at 900–01 (affirming dismissal of Section 1983 claim because the Complaint did not allege “any

                                  10   facts demonstrating that [the] constitutional deprivation was the result of a custom or practice of

                                  11   the City. . . or that the custom or practice was the ‘moving force’ behind [the] constitutional

                                  12   deprivation”); accord A.E. ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 636–38 (9th Cir.
Northern District of California
 United States District Court




                                  13   2012) (concluding that the plaintiff had not stated a Section 1983 claim because the plaintiff had

                                  14   failed to plausibly allege that the County had a policy or custom).5

                                  15           Based on these deficiencies, another Court in this District concluded that the plaintiffs had

                                  16   failed to state a Section 1983 claim. In Ahmed v. City of Antioch, the successors-in-interest to a

                                  17   decedent brought Section 1983 claims against several individuals and two municipalities after the

                                  18   decedent was released from a psychiatric hold at a medical center based on suicidal ideation, and

                                  19   the decedent subsequently jumped out of a taxi. 2016 WL 8729938, at *2. The plaintiffs alleged

                                  20   that the defendants “‘knew, or should have known’ that it was ‘necessary to safeguard’ or

                                  21   continually supervise an individual threatening suicide such as the decedent.” Id. The Court

                                  22
                                  23   5
                                         Plaintiffs cite the Ninth Circuit’s decision in Lee v. City of Los Angeles, which states that “a
                                  24   claim of municipal liability under section 1983 is sufficient to withstand a motion to dismiss ‘even
                                       if the claim is based on nothing more than a bare allegation that the individual officers’ conduct
                                  25   conformed to official policy, custom, or practice.’” 250 F.3d at 682–83 (quotation omitted).
                                       However, following the Supreme Court’s decisions in Twombly and Iqbal, the Ninth Circuit
                                  26   subsequently overruled this holding. See A.E., 666 F.3d at 636–38. Furthermore, even if Plaintiffs
                                       were right about the state of the law, Plaintiffs never made bare allegations that the County’s
                                  27   conduct conformed to an official policy, custom, or practice.
                                                                                          11
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                         Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 12 of 13




                                   1   concluded that the plaintiffs had failed to state a claim because “nothing in the complaint plausibly

                                   2   suggests that [the City] acted with the stringent levels of knowledge and intent that deliberate

                                   3   indifference requires.” Id. at *3. The Court also concluded that the plaintiffs had failed to state a

                                   4   claim because “Plantiffs fail[ed] to allege that [the City] possessed a policy that was the moving

                                   5   force behind [the decedent’s] suicide.” Id. For the same reasons, the Court concludes that

                                   6   Plaintiffs have failed to state a Section 1983 claim in the instant case. Thus, the Court grants the

                                   7   County’s motion to dismiss Plaintiffs’ Section 1983 claim.

                                   8          The remaining question is whether the motion should be granted with prejudice or leave to

                                   9   amend. Dismissal with prejudice is warranted when amendment would be futile, unduly prejudice

                                  10   the opposing party, or cause undue delay, or the moving party has acted in bad faith. See

                                  11   Leadsinger, 512 F.3d at 532. In the instant case, the Court is unsure whether Plaintiffs will be able

                                  12   to state a Section 1983 claim. However, Plaintiffs have not yet had an opportunity to amend their
Northern District of California
 United States District Court




                                  13   complaint. As a result, the Court cannot necessarily find that amendment would be futile, unduly

                                  14   prejudice Defendants, or cause undue delay. See A.E., 666 F.3d at 637–38 (concluding that the

                                  15   district court abused its discretion by denying leave to amend where the plaintiff’s allegation of

                                  16   plausible facts could have cured the deficiency in his Section 1983 claim). In addition, Plaintiffs

                                  17   have not acted in bad faith. Thus, the Court GRANTS leave to amend.

                                  18   IV.    CONCLUSION
                                  19          For the foregoing reasons, the Court GRANTS the County’s motion to dismiss Plaintiffs’

                                  20   state law claims with prejudice and GRANTS the County’s motion to dismiss Plaintiffs’ Section

                                  21   1983 claim with leave to amend. Plaintiffs shall file any amended complaint within 30 days of this

                                  22   Order. Failure to do so, or failure to cure deficiencies identified herein or identified in the instant

                                  23   motion to dismiss, will result in dismissal of the deficient claim with prejudice. Plaintiffs may not

                                  24   add new causes of action or add new parties without stipulation or leave of the Court. Plaintiffs are

                                  25   directed to file a redlined complaint comparing the complaint to any amended complaint as an

                                  26   attachment to Plaintiffs’ amended complaint.

                                  27
                                                                                          12
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
                                         Case 5:20-cv-05498-LHK Document 21 Filed 12/08/20 Page 13 of 13




                                   1   IT IS SO ORDERED.

                                   2   Dated: December 8, 2020

                                   3                                           ______________________________________
                                                                               LUCY H. KOH
                                   4                                           United States District Judge
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                               13
                                  28   Case No. 20-CV-05498-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE IN PART AND WITH LEAVE TO AMEND IN
                                       PART
